J-A11021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.S., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.P., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1986 EDA 2021

            Appeal from the Order Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0072825-2008


 IN THE INTEREST OF: A.F.S., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.P., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1987 EDA 2021

           Appeal from the Decree Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000472-2019


 IN THE INTEREST OF: C.R., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.P., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1988 EDA 2021

            Appeal from the Order Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000695-2016
J-A11021-22


 IN THE INTEREST OF: C.A.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.P., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1989 EDA 2021

           Appeal from the Decree Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000474-2019


 IN THE INTEREST OF: T.R., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: L.P., MOTHER           :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 1990 EDA 2021

            Appeal from the Order Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000696-2016


 IN THE INTEREST OF: T.A.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.P., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1991 EDA 2021

           Appeal from the Decree Entered September 1, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000473-2019




                                  -2-
J-A11021-22


 IN THE INTEREST OF J.S., A MINOR         :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: L.P., MOTHER                  :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 1992 EDA 2021

             Appeal from the Order Entered September 1, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0000697-2016


 IN THE INTEREST OF: J.A.S., A            :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: L.S.P., MOTHER                :
                                          :
                                          :
                                          :
                                          :   No. 1993 EDA 2021

            Appeal from the Decree Entered September 1, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000475-2019


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                             FILED AUGUST 8, 2022

      L.S.P. (“Mother”) appeals from the September 1, 2021 decrees that

terminated involuntarily her parental rights to her four children: A.S., born in

September 2007; J.S., born in February 2009; T.R., born in June 2010; and




                                     -3-
J-A11021-22



C.R., born in November 2012,1 as well as the orders entered the same date

that changed each child’s permanent placement goal to adoption.2 We affirm.3

       Mother has a lengthy history with the Philadelphia Department of Human

Services (“DHS”), which began in 2008 with a general protective services

(“GPS”) report as to A.S. regarding, inter alia, inadequate shelter, clothing,

food, hygiene, supervision, and education. In March 2015, Mother pled guilty

to five counts of endangering the welfare of her children based on the

conditions of her home.          In February 2016, DHS received a GPS report

regarding concerns with inadequate hygiene and food, as well as substance




____________________________________________


1 The captions use two different conventions for each child’s initials. Within
this memorandum, we use only the first and last initial for each child.

2The trial court entered separate decrees terminating the rights of the father
of A.S. and J.S. He has not appealed to this Court. The trial court also entered
separate termination decrees as to the father of T.R. and C.R. (“Father”).
Father has filed appeals in this Court at 1994 EDA 2021, 1995 EDA 2021, 1996
EDA 2021, and 1997 EDA 2021.

3 DHS submits that Mother waived her goal change issues by failing to include
them in her brief. See DHS’s brief at 55. Mother claims that she argued in
her brief that “DHS’s failure to meet its evidentiary burden was a flaw common
to both sets of [p]etitions” and therefore her goal change issues are not
waived. Mother’s reply brief at 26-27 (quoting Mother’s brief at 36). Mother’s
citation to her initial brief references a single sentence in the summary
argument section. However, the argument section does not develop any
grounds in support of the appeals from the goal change orders. Since Mother’s
brief has abandoned any argument in support of the appeals from the goal
change orders, we affirm those orders without further discussion. See
Commonwealth v. Heggins, 809 A.2d 908, 912 n.2 (Pa.Super. 2002)
(citation omitted) (“[A]n issue identified on appeal but not developed in the
appellant’s brief is abandoned and, therefore, waived.”).

                                           -4-
J-A11021-22



use by Mother. In March 2016, DHS removed all four children from the home.

They were adjudicated dependent and placed in the care of DHS.

      Since 2016, Mother’s single case plan objectives were, inter alia, to visit

the children pursuant to court order, maintain contact with the Community

Umbrella Agency (“CUA”) assigned to the family, cooperate with case

planning, maintain and occupy stable housing and assure the home is

appropriate for children, comply with all court-ordered services, enroll in

mental health services and comply with recommendations of the parenting

capacity evaluation (“PCE”), sign all releases, and maintain and demonstrate

appropriate hygiene for her home and children.         N.T., 7/11/19, at 109.

Mother’s PCE was completed in June 2017. It recommended weekly individual

therapy for Mother to understand the chronic neglect of her children, as well

as her issues with substance use and domestic violence, and to explore the

distortions leading to those issues to build the ability to parent her children

safely.   N.T., 1/19/21, at 81-82.   According to Mother, she was unable to

receive mental health services until January 18, 2019, due to insurance issues.

Id. at 121-22; N.T., 8/10/21, at 54-55.

      T.R. and C.R. were reunified with Father from August 2017 to May 2018,

with the condition that Mother would not have unsupervised contact with

them. Upon learning that Father, T.R., and C.R. were living with Mother, DHS




                                      -5-
J-A11021-22



again took custody of T.R. and C.R. and they were re-adjudicated dependent

and placed into care.4

       On June 26, 2019, DHS filed petitions to terminate the parental rights

of Mother as to all four children pursuant to 23 Pa.C.S. § 2311(a)(1), (2), (5),

and (8). DHS also sought to change each child’s permanency goal to adoption.

The trial court held hearings on these petitions on July 11, 2019, January 17,

2020, January 19, 2021, March 15, 2021, and August 10, 2021.5 With respect

to Mother’s petitions, DHS presented the testimony of J.A., foster mother to

J.S. and the initial foster mother to A.S.; K.J., foster father to T.R. and C.R.;

Joanna Pecora and Samir Ismail,6 the CUA case managers; Dr. Erica Williams,
____________________________________________


4 All four children are in pre-adoptive homes. A.S. and J.S. initially resided in
the same foster home together from August 2017 through the time of the
termination hearings, where J.S. remains. In July 2020, during the pendency
of the hearings, A.S. was removed due to an incident and now resides in a
treatment-level foster home. T.R. and C.R. have resided in the same foster
home together since they re-entered care in 2018.

5 In addition to the goal change and termination hearings for A.S., J.S., T.R.,
and C.R., the trial court simultaneously held a permanency review hearing for
an older sibling, K.W., who is not a party to this appeal. At the hearings,
Emily Blumenstein, Esquire, represented all four children as guardian ad litem
(“GAL”) and Michael Graves, Esquire, represented them as legal counsel.
While Attorney Graves sought to have his appointment vacated within thirty-
one days following the termination of Mother’s parental rights, see N.T.,
9/1/21, at 13-14, the docket does not include an order vacating Attorney
Graves’s appointment and he still appears as legal counsel of record. We note
with displeasure that Attorney Graves did not file a brief with this Court but
note that the Defender Association of Philadelphia did file a brief on behalf of
the children with this Court.

6The record occasionally spells Mr. Ismail’s name as “Ishmael.” See, e.g.,
N.T., 11/5/20; N.T., 8/10/21; N.T., 9/1/21. Mother asserts that the trial
(Footnote Continued Next Page)


                                           -6-
J-A11021-22



who performed Mother’s PCE; and Deanna Compton, the visitation coach.

Mother testified on her own behalf, as did Father.

       After taking the matters under advisement, the trial court issued

decrees terminating Mother’s parental rights as to A.S., J.S., T.R., and C.R.

pursuant to § 2511(a)(1), (2), (5), (8), and (b), as well as separate orders

changing each child’s permanency goal to adoption.           Mother filed timely

notices of appeal and concise statements pursuant to Pa.R.A.P. 1925(a)(2).

The trial court filed a single responsive Rule 1925(a) opinion.        This Court

consolidated the appeals sua sponte. Mother presents the following issues:

       1. Can parental rights be terminated based on a petition, bench
       ruling, and written order that fail to assert any specific facts
       justifying termination, depriving the parent of notice as to the
       nature of the case against her?

       2. Do the facts found by the trial court support its ruling that
       grounds existed under 23 Pa.C.S. §§ 2511(a)(1), (a)(2), (a)(5),
       (a)(8), or (b) to terminate [Mother’s] parental rights for each of
       the Children by clear and convincing evidence?

       3. Do the facts found by the trial court support by clear and
       convincing evidence its ruling that reunification was inviable and
       that the best interests of each of the Children would be advanced
       by terminating [Mother’s] parental rights and by changing their
       permanency goal to adoption?

       4. Did the trial court improperly rely upon facts outside the record?

____________________________________________


court’s usage of “Ishmael” in its Rule 1925(a) opinion demonstrates an error
by the court as to “the basic facts of the case” which, in combination with
other alleged factual errors, should prompt this Court to conclude “the trial
court’s findings are at too great a risk of error to satisfy the clear and
convincing standard.” Mother’s reply brief at 12 n.5 (cleaned up). We decline
to elevate a benign spelling error to such a level of error.

                                           -7-
J-A11021-22


      5. Were the Children deprived of adequate counsel?

Mother’s brief at 4-5.

      We address Mother’s final claim first as “the vindication of [a child’s]

right to counsel under [23 Pa.C.S.] § 2313(a) is dispositive[.]” Interest of

D.N.G., 230 A.3d 361, 365 (Pa.Super. 2020). Our Supreme Court has held

that § “2313(a) requires the appointment of counsel who serves the child’s

legal interests in contested, involuntary [termination] proceedings.”    In re

Adoption of L.B.M., 161 A.3d 172, 180 (Pa. 2017) (plurality).

      While Mother frames this issue as to all four children, her argument

focuses solely on the legal representation provided to C.R. and T.R.

Specifically, Mother contends that Attorney Graves failed to ask questions,

present evidence, or offer significant argument concerning C.R.’s “consistent

oppos[ition to] adoption throughout the proceedings” and, despite “the record

disclos[ing] evidence that both” T.R. and C.R. expressed a desire to return to

the home and care of Mother and Father “at times,” Attorney Graves argued

that C.R. wanted permanent legal custody “and made no argument

whatsoever as to [T.R.]” Mother’s brief at 66.

      Mother’s assertions are belied by the record.     At the July 11, 2019

hearing, Ms. Pecora testified that C.R. and T.R. told her they wanted to return

to Mother and Father. N.T., 7/11/19, at 139, 173-74. At the January 17,

2020 hearing, however, Ms. Pecora testified that C.R. told her he wanted to

stay with his foster parent. N.T., 1/17/20, at 72. At the January 19, 2021


                                     -8-
J-A11021-22


hearing, Mr. Ismail testified that all four children told him they wished to be

adopted. N.T., 1/19/21, at 26, 28-30.

      At the March 15, 2021 hearing, Ms. Pecora testified that C.R. and T.R.

go back and forth on whether they want to be adopted or return to the care

of Mother and Father, i.e., if they are having a good week with their foster

parents, they want to stay there but if they are in trouble in the foster home,

then they want to go back to Mother and Father. N.T., 3/15/21, at 14; id. at

55 (Mr. Ismail testifying to the same).

      At the August 10, 2021 hearing, Attorney Graves represented to the

court that he met with all four children in 2019, 2020, and 2021. Specifically

as to C.R. and T.R., they both wanted permanent legal custody in 2019, but

in 2021, C.R. still wanted permanent legal custody while T.R. wanted to be

adopted. N.T., 8/10/21, at 22, 96. Attorney Blumenstein argued that the

testimony of the CUA case managers evinced that C.R. wanted to be adopted

and that the court should credit the ongoing relationship C.R. has with the

CUA case managers over C.R.’s expressed desire to Attorney Graves. Id. at

96-97.   During Mother’s testimony, she conceded that C.R. and T.R. have

vacillated between wanting to return to her and Father and wanting to be

adopted by the foster parent. Id. at 25.

      Finally, when the trial court inquired if all four children wished to be

adopted, Attorney Blumenstein clarified that the CUA testimony indicated all




                                     -9-
J-A11021-22


four children wanted to be adopted but Attorney Graves had represented that

C.R.’s desires wavered. N.T., 9/1/21, at 7-8.

      While Mother is correct that Attorney Graves did not ask questions or

present evidence at the termination hearings, DHS presented evidence that

C.R. and T.R. wavered in their desire to be adopted or return to Mother and

Father, and the GAL extensively cross-examined all witnesses on behalf of the

children. The record bears out that C.R. and T.R. have been indecisive about

their preferences and often waffled depending on the circumstances at their

foster home at the time. Given the changeable nature of their preferences,

we cannot say that Attorney Graves failed to promote their legal interest.

      Instantly, Attorney Graves told the court what the children’s desires

were at the beginning of the proceedings in 2019 and at the end of the

proceedings in 2021. Given the equivocations of C.R. and T.R. about their

desires, we cannot imagine how Attorney Graves could have advocated more

zealously on their behalf.   While Mother understandably wanted Attorney

Graves to advocate more strenuously for their desire to return to her, such

advocacy would have been disingenuous in light of the changing nature of the

wishes of T.R. and C.R., who simultaneously expressed a clear desire to

remain at the foster home through permanent legal custody or adoption.

Based on the foregoing, we conclude that T.R. and C.R. were not deprived of

their right to counsel during the termination proceedings.




                                    - 10 -
J-A11021-22


      Turning to Mother’s remaining claims, we begin with our standard of

review for matters involving involuntary termination of parental rights:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized [the appellate court’s] deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (cleaned up). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to   make   all   credibility   determinations   and   resolve   conflicts   in   the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation

omitted). “[I]f competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act and requires a bifurcated analysis of the grounds for termination followed

by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds
      for termination delineated in [§] 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his

                                       - 11 -
J-A11021-22


       or her parental rights does the court engage in the second part of
       the analysis pursuant to [§] 2511(b): determination of the needs
       and welfare of the child under the standard of best interests of the
       child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

       At the outset, Mother complains she was not “given notice of the factual

basis upon which the termination of her parental rights was predicated.”

Mother’s brief at 38.7       Mother compares a court’s duty to “delineate the

reasons for its decisions on the record in open court or in a written opinion or

order” for custody matters, 23 Pa.C.S. § 5323(d), with a court’s duty to “make

a finding relative to the pertinent provisions of section 2511” following a

termination hearing “and upon such finding may enter a decree of termination

of parental rights[,]” 23 Pa.C.S. § 2513(d). According to Mother, “because

[termination] findings must be based on a petition which ‘shall set forth

specifically those grounds and facts alleged as the basis for terminating

parental rights,’ the specificity requirement is even greater” in the termination

context.” Mother’s brief at 43-44 (quoting 23 Pa.C.S. § 2512(b)(1)).

       We do not agree with Mother’s interpretation.       Based upon the plain

language of § 2513(d), the trial court was obligated to make a finding

regarding the subsection(s) of § 2511 upon which it was granting termination.

____________________________________________


7 Mother has waived any challenges to the adequacy of the underlying
termination petitions as she did not raise any such objection in the trial court.
See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and
cannot be raised for the first time on appeal.”).

                                          - 12 -
J-A11021-22



Unlike in custody matters, § 2513(d) does not require a court to delineate the

reasons for that finding, either in open court or in a written order or opinion.

Here, the trial court listed the subsections pursuant to which it terminated

Mother’s rights both in open court and in the decrees themselves, and

explained, in open court, that it considered who was performing the parental

duties, the best interest of each child, and which party was likely in the future

to be able to provide for the daily needs of the children. See N.T., 9/1/21, at

9-10. This was sufficient to satisfy the court’s duty to “make a finding relative

to the pertinent provisions of section 2511[.]” 23 Pa.C.S. § 2513(d).

      Mother next argues that DHS failed to establish by clear and convincing

evidence the statutory grounds for termination of her parental rights pursuant

to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). Mother’s brief at 44. We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (cleaned up).

Termination is   proper   when    the   moving    party   proves   grounds    for

termination under any subsection of § 2511(a), as well as § 2511(b). T.B.B.,

supra at 395. To affirm, we need only agree with the trial court as to any

one subsection of § 2511(a), as well as § 2511(b). See In re B.L.W., 843

A.2d 380, 384 (Pa.Super. 2004) (en banc).

      Here, we focus our analysis on § 2511(a)(1) and (b), which provide as

follows:

                                     - 13 -
J-A11021-22



      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at least
            six months immediately preceding the filing of the petition
            either has evidenced a settled purpose of relinquishing
            parental claim to a child or has refused or failed to perform
            parental duties.

            ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      Our Supreme Court set forth the proper inquiry under § 2511(a)(1) as

follows:

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect
      of termination of parental rights on the child pursuant to Section
      2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998) (citation

omitted). As it relates to timing, this Court further explained,




                                     - 14 -
J-A11021-22


      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider     all   explanations     offered     by     the   parent
      facing termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004) (citations omitted).

Critically, though, the court is prohibited from considering any efforts made

by a parent to remedy conditions after the filing of the petition to terminate.

23 Pa.C.S. § 2511(b).

      The trial court addressed Mother’s failure to perform parental duties as

follows:

             The neglect, mental health, housing and parenting concerns
      that existed when the Children were . . . first adjudicated in 2016
      and subsequently adjudicated again in 2018 continued to exist
      prior to the filing of the underlying petitions to terminate parental
      rights. These concerns were evidenced by Mother’s mental health
      issues, which remained largely untreated as confirmed by [Ms.
      Pecora]. Ms. Pecora testified that the Children came into care due
      to parental neglect, inappropriate housing and concerns about the
      mental health of the parents. . . . Ms. Pecora testified that
      Mother’s SCP objectives were to maintain appropriate housing and
      mental health treatment. Ms. Pecora testified that she had visited
      the home twelve (12) times and it was often unclean and not
      suitable for the family. . . .

            The testimony of Dr. Erica Williams, who conducted a [PCE]
      on both parents, confirmed that Mother and Father had not
      provided safety and permanency for the Children and were unable
      to remedy the issues which brought the Children into care.

Trial Court Opinion, 1/18/22, at 6-7 (citations omitted). In short, the court

concluded that “[t]he evidence and testimony provided over the course of

several hearings demonstrated that the Mother and Father had not


                                     - 15 -
J-A11021-22



meaningfully engaged in their affirmative duties as parents” and “[a]lthough

there was some indication that Mother and Father had recently obtained

housing[,] there was little indication that this matter had been addressed in a

timely fashion.” Id. at 8.

      Mother argues that the “six-month period and the totality of the case

unambiguously and unanimously contradict the trial court’s conclusory finding

that Section 2511(a)(1) was satisfied.” Mother’s brief at 46. She assails the

court’s conclusion that her mental health issues were untreated because she

began treatment five months before the termination petition was filed and was

attending most of her sessions.     Id. at 53-54.    According to Mother, her

inability to obtain services earlier was beyond her control and should not be

held against her.   Id. at 54-55 (citing § 2511(b) for the proposition that

termination is not permitted solely on environmental factors beyond the

control of the parent). As to the concerns about the cleanliness of her home,

Mother claims that the alleged deficiencies were minor and resolved by

January 2020. Id. at 47, 55-57. Mother attacks the court’s reliance on the

testimony of Dr. Williams and the 2017 PCE for terminating Mother’s rights in

2021. Id. at 57-61. Additionally, Mother argues that the conditions leading

to the placement of the children had been overcome given that the child born

during the pendency of the termination proceedings remains in Mother’s

custody. Id. at 48. Finally, Mother contends the trial court’s pinpoint citations

to the transcripts of testimony do not support its conclusions. Id. at 55-56.




                                     - 16 -
J-A11021-22



      While Mother assails some of the pinpoint citations in the trial court

opinion, the certified record supports the trial court’s conclusions. Here, the

relevant six-month period was from December 26, 2018 to June 26, 2019.

Mother’s main objectives since the beginning of the case have been mental

health, PCE, housing, employment, and visitation. N.T., 7/11/19, at 176. Ms.

Pecora testified that Mother was court ordered to follow the mental health

treatment recommendations of the June 2017 PCE but did not enroll in mental

health services until January 2019. Id. at 109, 120-21. Despite claiming that

she could not obtain services earlier as a result of insurance issues, Mother

took no measures to remedy the error during the one-and-a-half-year delay.

Moreover, when she did finally engage, she failed to attend weekly or address

the specific issues recommended by the PCE and did not attend consistently.

Between January and July 2019, Mother attended six sessions and missed

three. At the time of the July 2019 hearing, Mother had not attended a session

in over a month and a half. Id. at 122-23, 129-31, 185-88.

      With respect to housing, Ms. Pecora testified at the July 2019 hearing

that she had visited Mother’s new home on announced visits approximately

twelve times since May 2018. She testified that sometimes the home was

acceptable and sometimes it was not. Of specific concern to Ms. Pecora were

the following: space for five children in two bedrooms when Mother was also

pregnant, cigarette butts and ash on the floor, bugs on the walls, trash and

food left around, a bad smell in at least one room, a full litter box, and animal

urine and feces on the floor.     Id. at 117-20, 179-80.      Mother points to

                                     - 17 -
J-A11021-22



testimony that these concerns had been alleviated by January 2020, and that

the case managers found her housing appropriate at subsequent visits. See

Mother’s brief at 56. However, pursuant to § 2511(b), we cannot consider

evidence of Mother’s attempts to remedy the underlying concerns after the

filing of the termination petition. Therefore, this testimony is of no moment

under a § 2511(a)(1) analysis.

      Finally, as to employment and visits during the relevant period, Mother

only provided one paystub to Ms. Pecora in 2018 and never progressed to

unsupervised visits. N.T., 7/11/19, at 189-90.

      We are cognizant of the testimony that Mother made certain strides

during the pendency of the termination proceedings. However, the relevant

period for § 2511(a)(1) is before the filing of the termination petitions. More

to the point, this Court has long recognized that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities. In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002). In this

vein, “[a] parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected as

untimely or disingenuous.”    Id. at 340 (citation omitted).      As it relates

to § 2511(a)(1), “[a] parent is required to exert a sincere and genuine effort

to maintain a parent-child relationship; the parent must use all available

resources to preserve the parental relationship and must exercise ‘reasonable

firmness’ in resisting obstacles placed in the path of maintaining the parent-




                                     - 18 -
J-A11021-22



child relationship.”   In re C.M.S., 832 A.2d 457, 462 (Pa.Super. 2003)

(citation omitted).

      Mother’s eleventh hour attempts to comply with her single case plan

objectives that have been in place since 2016 are insufficient. “This court has

repeatedly recognized that parental rights are not preserved by waiting for a

more suitable or convenient time to perform one’s parental responsibilities

while others provide the child with his or her immediate physical and

emotional needs.” Id. (cleaned up).

      Mother failed to assume parental duties for A.S., J.S., T.R., and C.R. for

at least six months prior to the filing of the termination petition. She also

failed to take efforts to overcome the alleged insurance obstacle in obtaining

mental health services and when she did finally obtain services, her

attendance was spotty and not in conformity with the PCE recommendations.

Aside from a nine-month period when T.R. and C.R. were reunified with

Father, all four children have been in foster care since 2016. Based on the

foregoing, the trial court did not err in terminating Mother’s parental rights as

to each child pursuant to § 2511(a)(1).

      Next, we consider whether the trial court committed an error of law or

abuse of discretion pursuant to § 2511(b). As explained above, § 2511(b)

focuses on the needs and welfare of the child, which includes an analysis of

any emotional bond that the children may have with Mother and the effect of

severing that bond. L.M., supra at 511. The key questions when conducting

this analysis are whether the bond is necessary and beneficial and whether

                                     - 19 -
J-A11021-22



severance    of   the   bond    will   cause    the   child   extreme   emotional

consequences. In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa.Super.

2018) (quoting In re E.M., 620 A.2d 481, 484–85 (Pa. 1993)). It is important

to recognize that the existence of a bond, while significant, is only one of many

factors courts should consider when addressing § 2511(b). In re Adoption

of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011)). Other factors include “the safety needs of

the child, and . . . the intangibles, such as the love, comfort, security, and

stability the child might have with the foster parent.” Id.

      Mother argues that the trial court “did not even give cursory

consideration to the parent-child bonds the [c]hildren have.” Mother’s brief

at 62. According to Mother, DHS failed to call the children’s treating therapists

and the court erred in relying on the unproven statements of the CUA case

managers and foster parents as to the effect of termination on the children.

Id. at 62-63. Additionally, she claims the trial court erred in failing to consider

the sibling bond between C.R. and T.R. and the child born during the pendency

of the proceedings. See Mother’s brief at 49; Mother’s reply brief at 15.

      As a general matter, Pennsylvania does not require the orphans’ court

to enlist a formal bonding evaluation or base its needs and welfare analysis

upon expert testimony. In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2011).

“Common sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they



                                       - 20 -
J-A11021-22


have a bond with their foster parents.”       In re T.S.M., supra, at 268. In

weighing the bond considerations pursuant to § 2511(b), “courts must keep

the ticking clock of childhood ever in mind.” Id. at 269. “Children are young

for a scant number of years, and we have an obligation to see to their healthy

development quickly.     When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id. A court cannot “toll the well-being

and permanency” of a child indefinitely in the hope that a parent “will summon

the ability to handle the responsibilities of parenting.” In re C.L.G., 956 A.2d

999, 1007 (Pa.Super. 2008) (en banc) (citation omitted).

      In relation to § 2511(b), the trial court cited Ms. Pecora’s belief that

termination was in the best interests of the children and that termination

would not cause irreparable harm. Trial Court Opinion, 1/18/22, at 7. Based

on its review of the record, the trial court found a bond existed between the

children and their respective foster parents. Id. at 8.

      This assessment is supported by the certified record. At the termination

hearings, J.A. testified to the positive changes for A.S. and J.S. since coming

into her care. For J.S., he has become more independent, his reading has

improved, he is very clean, and he feels worthy of love. N.T., 7/11/19, at 42-

43. A.S. struggles and is nervous, but since coming into her care, both boys

shower, change their clothes, brush their teeth, and wear deodorant and

lotion. Id. at 42, 44. Mother does not accompany either child to medical

appointments or school meetings. Id. at 40. In the time around visits with


                                     - 21 -
J-A11021-22


Mother, both boys become anxious and defiant, and A.S. develops a rash. Id.

at 19-22, 28-29. Ms. Pecora testified that J.S. is very affectionate towards

J.A., they share a parent-child bond, and he looks to her for his daily needs.

Id. at 168, 205. Ms. Pecora further testified that A.S. and J.S. do not have a

healthy bond with Mother, do not want to visit with her, and do not want to

return to her care. Id. at 169-70. K.J. is willing to adopt J.S. and J.S. wants

to be adopted. N.T., 3/15/21, at 51. After moving to his new home, A.S.’s

foster parents indicated that they are willing to adopt him and he wants to be

adopted. N.T., 3/15/21, at 50. Neither J.S. or A.S. have attended visits with

Mother since they changed the visits to occur at their sole discretion in 2019.

Id. at 10-11. Finally, Ms. Pecora testified that termination would not result in

irreparable harm to either boy. Id. at 14, 27-28; N.T. 7/11/19, at 170-71.

       K.J. testified that T.R. and C.R. act out prior to visits with Mother and

Mother does not attend medical appointments or school meetings.            N.T.,

7/11/19, at 61-62, 69-70.      Since being in K.J.’s care, T.R and C.R. have

excelled in school. Id. at 71. K.J. takes care of the boys’ physical, emotional,

and educational needs. Id. at 85-86. Ms. Pecora testified that T.R. and C.R.

have a healthy bond with K.J. and “would be better off . . . educationally,

housing-wise, stability-wise and care-wise” with him. Id. at 172, 174. She

noted that T.R. and C.R. look to K.J. for their daily needs, not Mother. Id. at

207.    Ms. Pecora further testified that termination would not result in

irreparable harm to T.R. or C.R. N.T., 3/15/21, at 14, 27-28.


                                     - 22 -
J-A11021-22


         Thus, the certified record demonstrates that A.S., J.S., T.R., and C.R.

are best served by terminating the parental rights of Mother in anticipation of

adoption by their respective resource parents. Stated plainly, the children

have thrived since entering care and the resource parents have provided

stable, loving environments that provide structure and consistently have

satisfied each child’s developmental, physical, and emotional needs and

welfare. Moreover, the record bears out that Mother does not have a healthy

parental bond with A.S., J.S., T.R., or C.R., and that each child has formed a

healthy bond with their resource parent. As such, the record supports the

assessment of the trial court that termination is in the best interests of each

child.

         Finally, Mother argues that the trial court erred in relying on DHS’s

findings of fact attached to the petitions for goal change and a GPS report in

its Rule 1925(a) opinion, as Mother claims these documents were outside the

record. Mother’s brief at 63-64. As discussed at length supra, the trial court’s

conclusions are supported by the certified record. Thus, even if we found that

the trial court did rely on DHS’s findings of fact and a GPS report and we found

those items to be outside the record, Mother would not be entitled to relief as

the court’s conclusions are supported by the evidence of record. See in re

Adoption of T.B.B., supra, at 394 (citation omitted) (“[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.”).


                                      - 23 -
J-A11021-22


      Based on the foregoing, we affirm the decrees of the trial court

terminating Mother’s parental rights as to A.S., J.S., T.R., and C.R., as well as

the orders changing each child’s permanent placement goal to adoption.

      Decrees affirmed. Orders affirmed.

      Judge McLaughlin joins this Memorandum.

      Judge Stabile files a Dissenting Memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                                     - 24 -